Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a print recognition module, comprising:
a light guide structure;
wherein the light guide structure comprises: 
a light guide plate; and 
an optical path adjusting component;
wherein the light guide plate comprises a light incident surface and a light emergent surface arranged oppositely, and side surfaces connected between the light incident surface and the light emergent surface;
a first optical sensor at a side of the light emergent surface of the light guide plate; and 
at least one second optical sensor; wherein respective one of the at least one second optical sensor corresponds to respective one of at least one of the side surfaces of the light guide plate; wherein
the optical path adjusting component is disposed between the side face of the light guide plate and the second optical sensor, and comprises a reflector, wherein
an included angle between the reflector and the light incident surface of the light guide plate is an acute angle; and
the reflector reflects at least part of light incident from a light incident side of the light guide plate to the second optical sensor.  
Claim 13 is allowed for similar reasons as claim 1.  
Claims 2-12 and 14-20 are allowed for being dependent upon aforementioned independent claims 1 and 13, respectively.  
The closest prior art by Chin et al. (US 2017/0083739 A1) discloses an electronic device comprising an electronic apparatus comprising a display and two optical fingerprint sensors disposed on the side surface of the electronic apparatus.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,555,150 B2 to Ikeda
US 2017/0061109 A1 to Takenouchi
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624